Citation Nr: 1201992	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was received to reopen the issue of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for nerve damage, right leg and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2010 rating decisions by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claim of entitlement to service connection for a skin disorder, and also denied service connection for a back condition and for nerve damage of the right leg.

As to the Veteran's claim to reopen entitlement to service connection for a skin disorder, the Board notes that following an April 2010 Statement of the Case the Veteran submitted a substantive appeal in June 2010 on which he failed to check the box indicating whether he was appealing all issues or limiting his appeal to specific issues.  On the form, the Veteran provided argument only for the back and right leg issues.  However, in July 2010, the Veteran submitted a written statement outlining the basis of his disagreement with VA's decision to deny the skin claim.  The RO certified that issue to the Board.  In light of this procedural posture, the Board will accept jurisdiction of the appeal of the skin claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).  

For the reasons explained below, the issues of whether the Veteran is entitled to service connection for a skin disorder on the merits, and the claims for entitlement to a back condition and nerve damage, right leg, are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a skin condition was denied in a September 2003 rating decision; the Veteran did not appeal that decision and it became final. 

2.  Evidence received since September 2003 regarding the claim for service connection for a skin condition relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for a skin condition.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

The Veteran's claim of entitlement to service connection for seborrhic dermatitis skin rash was denied by a September 2003 rating decision.  As there was no timely appeal, the RO's February 1992 denial is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a skin disorder, characterized as seborrhic dermatitis, was previously denied by way of the September 2003 rating decision.  The RO noted that the claim was denied as due to Agent Orange exposure, because the claimed condition was not a medically recognized condition that has been determined presumptively to such exposure, and because there was one in-service treatment note showing a complaint of skin rash, but nothing thereafter.  

The evidence considered at the time of the September 2003 rating decision included service treatment records dating between June 1969 and August 1971, and VA and private treatment records dating as early as 1978 and through 2003.  The RO recognized the in-service September 1970 notation of a rash on the Veteran's neck.  Several years after his discharge from service, private records also show 1978 treatment for a keratinous cyst on the right buttock.  Private records dated in April 2001 show a history of seborrheac dermatitis.  And, June 2001 records note that the Veteran was seen for a rash and then referred to his VA physician for follow up.  VA treatment records in July 2001 show treatment for seborrhic dermatitis, as well as actinic keratosis, with a notation of "past history of AK's."  

The evidence received since the September 2003 rating decision includes several statements as well as the Veteran's hearing testimony, which give a more vivid picture of the nature of his claim, and which include lay testimony as to observable symptoms and their duration.  In particular, in March 2008 and again in May 2008, the Veteran submitted handwritten statements suggesting that he has had skin rashes for the past thirty-eight years, and he reported that rashes to the head, neck, shoulder and underarm swell, itch, bleed and require steroids for control.  In October 2008, the Veteran submitted a statement recalling the in-service treatment for lesions on the face and suggested that these lesions have continued ever since.  A July 2010 statement, as well as the Veteran's June 2011 hearing testimony, clearly suggests that the symptoms related to the Veteran's currently claimed skin disorder have been experienced continually since service.

As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's report of symptoms related to the skin, beginning in 1970 and continuing to the present, is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran's current skin disorder initially manifested during a period of active service and continued ever since.  As new and material evidence has been received, the claim for service connection for a skin disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for a skin disorder, a back condition, and nerve damage, right lower extremity.

As to the skin disorder, the Board recognizes that the Veteran's service treatment records include notes of treatment in September 1970 for a rash of the neck, lasting three weeks, and again in October 1970 for an open blister with hemorrhage.  Private records show 1978 treatment for a keratinous cyst on the right buttock.  This was seven years following the Veteran's discharge from service.  Private records dated in April 2001 show a history of seborrheac dermatitis.  June 2001 records note that the Veteran was seen for a rash and then referred to his VA physician for follow up.  VA treatment records in July 2001 show treatment for seborrhic dermatitis, as well as actinic keratosis, with a notation of "past history of AK's."  

Later during the course of this appeal, March 2008 and May 2008, Veteran statements suggest that he has had skin rashes for the past thirty-eight years, and he reported that rashes to the head, neck, shoulder and underarm swell, itch, bleed and require steroids for control.  In October 2008, the Veteran submitted a statement 

recalling the in-service treatment for lesions on the face and suggested that these lesions have continued ever since his in-service treatment.  Similar contentions were made in a July 2010 statement, as well as at the Veteran's June 2011 hearing.

The Board recognizes that the Veteran was not afforded a VA examination to assess the nature of any current skin disorder and to determine whether any such condition is related to service.  Because the evidence shows that the Veteran did have in-service treatment related to the skin, including treatment for a rash and for a blister, and because the Veteran contends he has suffered from skin conditions of some sort periodically since his 1971 discharge from active duty, a remand is warranted in order to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As to the Veteran's claim for service connection for a back disorder and for nerve damage to the right lower extremity, the Veteran provided testimony at his June 2011 hearing.  He recalled that during service, he jumped into the water to assist a comrade that had fallen in from a small boat.  He reported that during this incident, he slammed up against a barge that was also docked in the area and that he injured his back.  According to the Veteran, he thinks the diagnosis was of fracture of lower lumbar and he was "put in a brace and put off duty for some time."  The Board reviewed the Veteran's claims folder in an effort to locate evidence of this in-service occurrence, the treatment thereafter, as well as evidence of any personnel profiles given to the Veteran limiting his duty after the incident.  Service treatment records do not confirm such injury and the Veteran's separation examination noted a normal spine.  The claims folder includes a service personnel file, but it appears that the records are incomplete.  The RO, according to the December 2002 PIES request, did not request a complete service personnel file, but only requested "pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the U.S."  The complete file is needed in order for the Board to see any profile under which the Veteran served limited duty due to a back injury.  Because the service personnel record is within Federal control, obtaining these records falls within VA's 38 C.F.R. § 3.159(c)(2) duty to assist.


Also, the RO or Appeals Management Center (AMC) should attempt to obtain the ship logs from the U.S.S. Denver, which is the ship on which the Veteran testified that he was assigned when the back injury occurred.  See hearing transcript at page 5.  He reported that he first sought treatment for the back injury in June or July of 1970.  Thus, records should be sought for that time period to determine whether the incident described by the Veteran is documented in the ship's records.  Because ships logs are also within Federal control, obtaining these records again falls within VA's 38 C.F.R. § 3.159(c)(2) duty to assist.

The Veteran also suggested that he saw a Navy surgeon in June or July 1970 while in port and again in September 1970.  Although, the Veteran's service treatment records are in the claims folder, according to the Veteran, these records are incomplete as they are devoid of evidence showing treatment for the back injury.  Because the Veteran suggests that there are service treatment records missing from the claims folder, a remand is necessary in order to fully meet the duty to assist in this regard.  38 C.F.R. § 3.159(c)(2) (2011).

To the extent that the Veteran claims that his right lower extremity nerve damage is a condition that is secondary to the claimed back disability, the Board finds that the two issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the right lower extremity claim must be remanded with the back claim.

Also, the Board notes that the notice provided to the Veteran in this case is insufficient in that it does not notify him of the evidence necessary to establish a service connection claim on a secondary basis.  Thus, on remand, corrective notice should be given to the Veteran.

There also appears to be a question as to whether the Veteran receives Social Security Administration (SSA) disability benefits.  An April 2010 deferred rating 

decision notes that VA treatment records show that he has received SSA benefits since 2003.  A September 2003 VA outpatient report indicated the Veteran received Social Security benefits due to a spine condition.  Although the Veteran reported in an April 2010 telephone call that he was not in receipt of SSA benefits at this time, there clearly appears the potential of relevant records in the possession of the Social Security Administration, which also falls under VA's 38 C.F.R. § 3.159(c)(2) duty to assist.

Finally, a review of the VA treatment records in the claims folder reveals that the most recent treatment records are dated in August 2010 from the VA Medical Center (VAMC) in Albuquerque, New Mexico.  On remand, the RO/AMC should seek updated and potentially relevant records from these facilities and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran corrective VCAA notice, which includes notice of the evidence necessary to establish service connection for nerve damage to the right lower extremity on a secondary basis.

2.  Obtain relevant treatment records from the VAMC in Albuquerque, New Mexico, dating since August 2010.

3.  Obtain relevant records from the Social Security Administration related to the disability claim filed by the Veteran as well as the medical records relied upon concerning that claim.  


4.  Obtain the complete service personnel record for the Veteran and associate it with the claims folder.

5.  Contact the appropriate authority to obtain ship logs for the U.S.S. Denver dating in the May to July 1970 time period to determine whether the incident of a person jumping off of the ship to assist in a rescue is documented.

6.  With respect to missing service treatment records, determine whether any other requests for these records should be made or whether any further attempts to obtain these Federal records would be futile.  This includes but is not limited to the treatment with a Navy surgeon in 1970 following the claimed back injury.  Written documentation of any further development action or determination that further attempts to obtain the records would be futile should be placed in the claims file.

7.  For any federal records that cannot be obtained, the RO/AMC must provide notice to the Veteran with the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) A notice that the Veteran is ultimately responsible for providing the evidence.

8.  After the above development has been completed to the extent possible, schedule the Veteran for a VA skin examination by a physician to determine the nature and extent of any current skin disorder(s), and to obtain a medical opinion as to whether any such disorders are 
possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all dermatologic pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all skin disorders found.  With respect to each diagnosed skin disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current skin disability arose during service or is otherwise related to any incident of service.  A complete rationale for all opinions expressed should be provided.

9.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


